Citation Nr: 1605803	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  09-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ankle degeneration.

2.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD) and chronic pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 through October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran has perfected a timely appeal of that decision.  Original jurisdiction over this matter was transferred subsequently to the RO in Muskogee, Oklahoma.

Testimony was received from the Veteran during a February 2011 video conference hearing.  A transcript of this testimony is associated with the claims file.

The issues on appeal were remanded previously by the Board in April 2011 and in October 2014.  In the more recent October 2014 remand, the Board ordered further development, to include:  making efforts to obtain records for treatment for respiratory distress reportedly received during service by the Veteran for pneumonia at "Bobby Scardins Hospital" (identified by the Veteran in a November 2014 statement as being a court reporter's transcription error for Palm Beach Gardens Hospital); making efforts to obtain the records for any additional treatment identified by the Veteran; obtaining an addendum opinion from the May 2011 VA examiner who previously examined the Veteran's right ankle; any other development deemed necessary by the Agency of Original Jurisdiction (AOJ), to include consideration of obtaining an addendum opinion from the May 2011 VA examiner who previously examined the Veteran's claimed lung disorder; and, readjudication by the AOJ of the issues remaining on appeal.  Purported efforts to perform the foregoing development action were undertaken by the RO and the RO now returns the matter to the Board.

The Board is satisfied that the ordered development has been performed, insofar as the development actions ordered in relation to the issue concerning the Veteran's claimed right ankle disability.  In relation to the development ordered regarding the Veteran's claimed lung/COPD disability, the Board finds that the development undertaken by the RO to date is inadequate.

The issue of the Veteran's entitlement to service connection for a lung disorder, to include COPD and chronic pneumonia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran clearly and unmistakably sustained a right ankle fracture prior to his enlistment into service.

2.  The Veteran currently has chronic right ankle strain.

2.  The Veteran clearly and unmistakably did not re-injure or aggravate his right ankle beyond its natural progression during his active duty service.

3.  The Veteran's current right ankle strain was not sustained during service, nor did it result from an in-service injury or event.


CONCLUSION OF LAW

The criteria for service connection for right ankle degeneration are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the issue of the Veteran's entitlement to service connection for right ankle degeneration, a pre-rating May 2007 letter notified the Veteran of the information and evidence needed to substantiate his claim.  Consistent with Dingess, the letter also notified the Veteran of the process by which a disability rating and an effective date are assigned for service-connected disabilities.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's October 2007 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, and VA treatment records have been associated with the record.  The Veteran has not identified any private medical treatment that is relevant to his claimed right ankle disability; hence, VA is not under an obligation to seek out any private records in connection with the Veteran's right ankle claim.  The Veteran was also afforded a VA examination in May 2011.  Pursuant to the October 2014 remand, an addendum opinion to the May 2011 examination was obtained in July 2015.  The Board recognizes that the July 2015 addendum opinion was not obtained from the same VA examiner who conducted the May 2011 examination, and moreover, was prepared following the new VA examiner's review of the claims file, but not a live re-examination of the Veteran.  Nonetheless, the Board observes that the findings and conclusions expressed in the July 2015 addendum are based upon the findings noted in the earlier service treatment records, VA treatment records, and May 2011 examination.  Moreover, the new examiner did not note in the July 2015 addendum that a new examination was required in order to reach the conclusions necessary for the addendum opinion being sought.  Indeed, nothing in the addendum opinion or in the facts contained in the record would appear to necessitate a re-examination of the Veteran at this time or otherwise render incomplete the new VA examiner's July 2015 addendum opinion.  Under the circumstances, the Board finds that the July 2015 addendum opinion substantially complies with the development action ordered in the Board's October 2014 remand.  With respect to the issues decided herein, the May 2011 examination and July 2015 addendum, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268   (1998).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for Right Ankle Degeneration

In his claims submissions, January 2008 lay statement, and February 2011 video conference hearing testimony, the Veteran alleges that he has current right ankle degeneration that resulted from in-service aggravation or worsening of a right ankle condition that began prior to his enlistment into service.

Specifically, the Veteran states that he had injured his right ankle three years before his enlistment but that the injury had healed fully and was asymptomatic at the time of his enlistment.  He asserts in his January 2008 statement that accumulated stress and impact on his right ankle from general activities during service, such as walking and performing duties on board sea vessels on steel decking in rough seas, caused an aggravation of his pre-existing condition.  He adds in his video conference hearing testimony that he injured his ankles in a motorcycle accident that occurred during his period of active duty service.  That assertion is supported by a February 2008 statement from the Veteran's brother, who states without further elaboration that the Veteran did injure one of his legs in a motorcycle accident that occurred during service.  The Veteran's brother provides no additional details, such as which leg was involved, when the accident occurred, and the extent of the injury and/or resulting impairment.

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for a pre-existing disability where the evidence shows that the pre-existing disability was aggravated by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A pre-existing disability or disease will be considered to have been aggravated by active duty service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b). 

Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Also, even in instances where the record does not contain affirmative evidence of the occurrence of a disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred during service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish the occurrence of a chronic disease during service, the evidence must show a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity during service is not established, then alternatively, the evidence must show continuity of symptoms after separation from service.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases, including arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through an evidentiary showing of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

Notably, the Veteran's October 1970 enlistment examination revealed no abnormalities of the Veteran's right lower extremity, foot, or ankle.  Still, the Veteran reported in an accompanying Report of Medical History that he had sustained a right ankle fracture three years before.  The claims file does not contain any records for pre-service treatment of the Veteran's right ankle, nor is there any information in the record as to where and when such treatment was rendered.

Somewhat consistent with the assertions raised by the Veteran and his brother, service treatment records dated August 1974 do reflect that the Veteran was treated for injuries sustained in a motorcycle accident.  Those records, however, make no mention of any subjective complaints by the Veteran of any symptoms or problems in his right lower extremity, foot, or ankle.  Indeed, there is no indication in those records of any subjective findings of any abnormalities in those areas of the Veteran's body.  Notably, there is no record of any in-service diagnostic testing or radiological study of the Veteran's right ankle.  The record appears to suggest that, in the absence of any complaints or observed abnormalities, such tests and studies of the Veteran's right ankle were not indicated and thus were not conducted.  The report of the Veteran's October 1974 separation examination likewise notes no findings of any abnormalities in the Veteran's right lower extremity, foot, or ankle.  Again, no subjective complaints concerning those body parts were reported by the Veteran.

Post-service treatment records indicate only sparse and sporadic treatment of the Veteran's right ankle.  A March 2007 VA treatment record reflects complaints by the Veteran of bilateral ankle pain.  X-rays of the ankles were interpreted as showing mild degenerative joint disease and soft tissue swelling.

During a May 2011 VA examination, the Veteran reported that he developed ankle pain during service, beginning in 1971.  The Veteran reported to the examiner a childhood right ankle injury that was sustained while jumping on a trampoline and expressed his belief that he "aggravated" his right ankle in his in-service motorcycle accident.  He reported current symptoms that included:  constant pain, weakness, fatigability, lack of endurance in the ankle joint, and being prone to twisting his ankle.

A physical examination of the right ankle confirmed the presence of mild tenderness on palpation over the anterior aspect.  Mild laxity was observed.  Demonstrated right ankle motion consisted of full dorsiflexion to 20 degrees and mildly diminished plantar flexion to 40 degrees with reported pain (parenthetically, the Board notes that normal ankle motion for VA purposes consists of dorsiflexion to 20 degrees and plantar flexion to 45 degrees).  38 C.F.R. § 4.71a, Plate II (2015).  Contrary to the previous March 2007 x-ray studies, repeat x-rays conducted during the VA examination revealed essentially normal skeletal findings in the right ankle without any sign of significant degeneration.  The examiner diagnosed a chronic strain in the right ankle and opined that it is less likely than not that the condition is related to the Veteran's active duty service.  As rationale, the examiner observed that her review of the claims file revealed no evidence of any treatment during service for right ankle problems.  Indeed, the examiner noted, there was no evidence in the record of any right ankle treatment prior to the noted 2007 VA treatment. 

In view of the Veteran's report of a pre-service right ankle disorder and his continuing assertion concerning aggravation, the Board sought an addendum opinion that addressed the question of whether the current right ankle strain was in any way the result of an in-service aggravation of the Veteran's reported pre-service right ankle fracture.  In a July 2015 addendum opinion, which was formed after review of the claims file, the VA examiner noted that the enlistment examination shows that the Veteran's right ankle was, by the Veteran's own report, asymptomatic at that time.  Further, the examiner observed, the service treatment records contain no references to any right ankle-related complaints.  Although the examiner recognized the Veteran's August 1974 hospitalization and treatment for injuries sustained in a motorcycle accident, the examiner also noted that those records also reflect no right ankle-related complaints or findings.  Moreover, the examiner found, records from an October 1974 follow-up examination by Dr. S.S. also reveal no complaints of a right ankle condition, and also, no objective findings of any right ankle abnormalities were noted in the Veteran's separation examination.  Finally, the examiner states, the claims file does not indicate any complaints or treatment related to the Veteran's right ankle prior to 2007, which the examiner concluded was not consistent with the occurrence of a right ankle condition that was manifest within one year of the Veteran's separation from service in October 1974.  Based on the above findings from her review of the claims file, the examiner concludes that although the Veteran's chronic right ankle strain clearly and unmistakable existed prior to service, it was clearly and unmistakably not aggravated beyond its natural progression by any injury during the Veteran's active duty service.

The evidence shows that the Veteran's current right ankle strain is clearly and unmistakably not the result of an in-service aggravation of his pre-existing right ankle disorder, and also, was neither sustained during service nor was caused by or resulted from an in-service injury or illness.  As rationale, the Board observes that the negative medical opinions rendered in the May 2011 VA examination and July 2015 addendum report are based on contemporaneous physical examination of the Veteran's right ankle and an understanding of the Veteran's medical history that is consistent with the facts shown in the record.  Those opinions are not rebutted by any contrary opinions given by another medical profession, however, are contradicted by the Veteran's somewhat bald assertions that his pre-existing right ankle injury was aggravated during service.

In addressing lay evidence and determining what, if any, probative value may be assigned to it, consideration must be given to elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

To the extent that the Veteran's allegations of in-service aggravation may be construed as reported in-service worsening of his right ankle condition, the Veteran is competent to report the onset, duration, and presence of symptoms and functional difficulties in his right ankle.  Still, his assertions carry grave credibility concerns because they are inconsistent with prior statements contained in the record, and also, are not supported by the objective medical findings noted throughout the record.  Again, the Veteran's service treatment records, to include records for treatment related to his in-service motorcycle accident, indicate no in-service complaints by the Veteran of any right ankle problems.  Similarly, the service treatment records reflect no objective or radiological findings of right ankle abnormalities, much less, actual evaluation or treatment for any right ankle abnormalities.  Indeed, the Veteran did not report any ongoing right ankle problems during his separation examination and a physical examination conducted at that time likewise revealed no abnormalities.  In conjunction with the foregoing, the post-service records reflect no right ankle-related complaints from the Veteran until March 2007, nearly 33 years after his separation from service.  Overall, the facts and evidence in the record are wholly inconsistent with the Veteran's assertions of aggravation and continuity of symptoms.  Accordingly, the Board is not inclined to assign probative weight to the Veteran's assertions concerning aggravation, continuity, or the existence of an etiological relationship between his present right ankle condition and his active duty service.

Where the negative etiology opinions expressed in the May 2011 VA examination and July 2015 addendum opinion are supported by rationale and factual findings that are consistent with the evidence in the record, the Board assigns far greater probative weight to those opinions than it does to the Veteran's assertions.  As such, the preponderance of the evidence is against the Veteran's claim for service connection for right ankle degeneration.  As such, this claim is denied.

The Board acknowledges that VA is required by statute to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for right ankle degeneration is denied.


REMAND

Concerning the issues of the Veteran's entitlement to service connection for a lung disorder, to include COPD and chronic pneumonia, the Board noted in the prior October 2014 remand that the Veteran testified during his video conference hearing that he underwent hospitalization, treatment in an oxygen tent, and quarantine at a facility noted in the transcript as "Bobby Scardins Hospital" for a respiratory illness contracted during service after participating in a sea rescue operation of Haitian refugees.  In the prior October 2014 remand, the Board directed that the AOJ undertake efforts to locate and obtain the records for the reported treatment.  In a subsequent November 2014 statement, the Veteran corrected that the private facility being referenced was actually Palm Beach Gardens Hospital.

To date, the AOJ has not made any efforts to obtain the records for the Veteran's reported in-service treatment at Palm Beach Gardens Hospital.  In instances where the AOJ does not comply substantially with the Board's remand orders, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. 268.  Here, where the RO has made no documented effort to obtain the records sought in the October 2014 remand, the RO has not complied fully with the Board's remand order.  Although a general notice letter was sent in December 2014 requesting that he complete release forms if he wished for VA to assist in obtaining medical records, no specific mention was made of the need for him to do so with respect to Palm Beach Gardens Hospital.  

For that reason, the Board is compelled once again to remand that matter so that the RO can undertake such efforts.  After such efforts have been made, the RO should then perform any other development deemed necessary in view of newly associated evidence since the October 2014 remand.  After the directed development action and any other necessary development has been performed, the RO should readjudicate the issue of the Veteran's entitlement to service connection for a lung disorder, to include COPD and chronic pneumonia, and if adverse to the Veteran, provide him and his representative with an SSOC as to that issue.

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any private or VA treatment providers who have rendered any other treatment for his claimed lung disorder since the October 2014 remand.  VA must then also make efforts to obtain the records for additional treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service connection for a lung disorder, to include COPD and chronic pneumonia.  The letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to locate and obtain the records from his reported in-service hospitalization for pneumonia at Palm Beach Gardens Hospital.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the current address for Palm Beach Gardens Hospital and the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his lung condition since October 2014.

2.  Make efforts to obtain the Veteran's hospital records from Palm Beach Gardens Hospital as well as the records for any other treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Perform any other development action deemed necessary.  Contemplated development should include consideration of whether it is necessary to obtain an addendum report from the same VA examiner who performed the May 2011 examination and/or to arrange the Veteran to undergo a new VA examination of his claimed lung disorder.

4.  After completion of the above development, the issue of the Veteran's entitlement to service connection for a lung disorder, to include COPD and chronic pneumonia should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


